Citation Nr: 1121450	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  05-14 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 60 percent for service-connected coronary artery disease, status-post bypass graft.

2.  Entitlement to an evaluation in excess of 60 percent for service-connected chronic venous insufficiency of the right leg.

3.  Entitlement to an evaluation in excess of 40 percent for service-connected chronic venous insufficiency of the left leg.

4.  Entitlement to an effective date prior to January 3, 2001, for a 60 percent evaluation for service-connected chronic venous insufficiency of the right leg.

5.  Entitlement to an effective date prior to January 3, 2001, for a 40 percent evaluation for service-connected chronic venous insufficiency of the left leg.




ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from February 1962 to July 1973 and from September 1973 to November 1976.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision by the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

Regarding the claims for increased evaluations for chronic venous insufficiency (CVI) of the right and left legs, remand is required to obtain private medical records and to obtain an adequate examination.  First, remand is required to attempt to obtain private medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making reasonable efforts to obtain private medical records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  Such reasonable efforts generally include an initial request and, if the records are not received, at least one follow-up request, unless a response indicates that the records sought do not exist or that a follow-up request for the records would be futile.  38 C.F.R. § 3.159(c)(1).  If, however, VA receives information showing that subsequent requests to this or another custodian could result in obtaining the records sought, then reasonable efforts include an initial request and, if the records are not received, at least one follow-up request to the new source or an additional request to the original source.  38 C.F.R. § 3.159(c)(1).  

Here, in a July 2004 statement, the Veteran indicated he was receiving treatment at the Ohio Valley General Hospital Wound Care Center on July 2, 2004.  In an October 2009 remand, the Board requested that these records be obtained.  On remand, the AMC contacted the Veteran, who provided an appropriate authorization indicating that he received treatment at the Wound Care Center from 1998 through October 2007.  The AMC sent a February 2010 letter to the Wound Care Center, requesting any records from 1998 to the present.  The Wound Care Center returned the letter with a handwritten response that records after 10 years are destroyed.  Following that statement was another notation:  "1998-1999."  The Board finds that it is unclear if the Wound Care Center only searched that two year time period.  Records from the Ohio Valley General Hospital from 1998 to June 2001 are already associated with the claims file, but there are no records dated thereafter.  The Board finds that an additional request to attempt to obtain records dated from 2001 through 2007 is required to comply with VA's duty to assist.  Accordingly, remand is required to attempt to obtain medical records from the Wound Care Center.

Second, remand is required to obtain an adequate examination regarding CVI of the right and left legs.  Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  The Veteran's CVI of the right and left legs are rated as 60 and 40 percent disabling, respectively, under the diagnostic code for varicose veins.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2010).  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is assigned for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7120.  The most recent VA examination was conducted in July 2010.  In the examination report, the examiner noted "some leg edema and venous ulceration" but not state whether there was persistent edema, subcutaneous induration, stasis pigmentation, eczema, persistent ulceration, massive board-like edema, or constant pain at rest.  The examination thus contains insufficient medical information for evaluation purposes.  Accordingly, remand is required to obtain an adequate examination.

Regarding the claim for an increased initial evaluation for coronary artery disease, status-post coronary artery bypass graft (CAD), remand is required to obtain clarification of the current severity of the Veteran's disability.  Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke, 1 Vet. App. at 93.  The Veteran's CAD is assigned a 60 percent evaluation under the diagnostic code for coronary bypass surgery.  38 C.F.R. § 4.104, Diagnostic Code 7017 (2010).  A 100 percent evaluation is assigned for chronic congestive heart failure, or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7017.

In the October 2009 remand, the Board requested that a VA examination be provided regarding the Veteran's CAD, to include a determination regarding whether there was a current diagnosis of chronic congestive heart failure.  In a July 2010 examination report, the examiner provided an impression of congestive heart failure (CHF), but did not indicate whether it was chronic or acute nor provide any discussion of that conclusion.  The other evidence of record does not clarify this issue.  Private medical records from May 2002, September 2004, and July 2005 provide diagnoses of CHF, without indicating if it is chronic or acute.  An April 2007 VA medical record noted that the Veteran reported he had an episode of CHF.  VA records from November 2007 through May 2010 note a diagnosis of CHF in 2006.  But no diagnosis or finding clarifies whether the CHF is chronic or acute.  This information is required in order to determine the Veteran's entitlement to an increased evaluation.  Accordingly, remand for clarification is required.  

Regarding the claims for earlier effective dates for the increased evaluations for CVI of the right and left legs, remand is required because the issues are inextricably intertwined with the claims for increased evaluations.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  The issues are intertwined because adjudication of the increased evaluation issues could affect the effective date issues.  This is because when determining the effective date of the assignment of an evaluation, the Board must assess the date of entitlement to that evaluation and the date of a factually ascertainable increase in the disability.  See 38 C.F.R. § 3.400(o)(1) (2010) (noting that generally the effective date of an award of an increased rating evaluation is the late of the date of receipt of the claim or the date entitlement arose); 38 C.F.R. § 3.400(o)(2) (stating that an earlier effective date may be assigned for an award of increased evaluation where the evidence shows a factually ascertainable increase in disability one year prior to the date of receipt of the claim).  Thus, the appropriate evaluation must be assessed prior determining the effective date.  Accordingly, remand is required. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to provide the proper authorization so that the AMC may attempt to obtain medical records from the Ohio Valley General Hospital Wound Care Center dated after June 2001.  Subsequently, and after securing the proper authorizations, make arrangements to obtain all the records of treatment or examination.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the current severity of his service-connected right and left leg CVI.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  In particular, the examiner must address whether there is right and left leg persistent edema, subcutaneous induration, stasis pigmentation, eczema, persistent ulceration, or massive board-like edema with constant pain at rest.  

3.  After any additional records are associated with the claims file, obtain a medical opinion regarding the current severity of the Veteran's service-connected CAD.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner must provide a medical opinion that addresses whether the Veteran has chronic CHF or acute episode(s) of CHF.  The examiner must provide a discussion of how that determination is made, to include based on specific diagnostic tests or criteria.  If the examiner determines there is chronic CHF, the date of onset must be provided.  If the examiner determines the CHF is acute, the examiner must provide dates of the episodes of acute CHF.  If the examiner determines that additional examination of the Veteran is required to make this determination, then one must be provided.

The examiner must address the medical records associated with the claims file that provide diagnoses of CHF:  the July 2010 VA examination; private medical records from May 2002, September 2004, and July 2005; and VA medical records from November 2007 through May 2010.  The examiner must also address private medical records from September 2004, December 2004, February 2005, January 2007, May 2007, January 2009, and February 2009, which indicate the following ejection fraction findings:  30%; 15%; approximately 50%; estimated 45%; 57%; 51%; and 59%.  The examiner must address the August 2003 VA examination that noted a 48% ejection fraction.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


